Plantronics AnnouncesOne Million Share Repurchase Program FOR INFORMATION, CONTACT: Greg Klaben Vice President of Investor Relations (831) 458-7533 FOR IMMEDIATE RELEASE November 10, 2008 Santa Cruz, CA–November 10, 2008 - Plantronics, Inc., (NYSE: PLT) today announced it had completed the 1,000,000 share repurchase program it authorized on January 25, 2008 and that its Board of Directors has authorized a new 1,000,000 share repurchase program.Under the new repurchase program, Plantronics will, from time to time, purchase shares of its common stock, depending upon market conditions, in open market or privately negotiated transactions. “We have a consistent record of share repurchases, with over 21 million shares repurchased since fiscal 1997. We believe that our future cash flows will provide sufficient liquidity to support another share repurchase program.In addition, our cash and cash equivalents position of approximately $200 million as of September 27, 2008 combined with no outstanding debt, places Plantronics in a very strong financial position,” stated Barbara Scherer, Senior Vice President and Chief Financial Officer of Plantronics. “We purchase shares when we believe it will be strongly accretive to earnings per share to do so in comparison to alternative investment choices. Our Board of Directors believes that Plantronics stock presents an attractive investment for the Company and its stockholders,” she continued. About
